OPINION — AG — ** EMPLOYMENT AGENCIES — EMPLOYMENT STATUS ** WHERE A PRIVATE EMPLOYMENT AGENCY PROCURES A " PERMANENT POSITION " FOR A INDIVIDUAL WITHIN THE MEANING OF 40 O.S. 43 [40-43] THAT THE FEE CHARGEABLE BY SAID AGENCY SHOULD BE BASED ON THE FIRST MONTH'S COMPENSATION OF SUCH INDIVIDUAL INCLUDING SALARY, WAGES, COMMISSIONS, OVERTIME PAY AND OTHER TYPES OF COMPENSATION, EVEN THOUGH THOSE ITEMS MAY VARY FROM MONTH TO MONTH. (PERCENTAGE, TERMINATES, COMPUTED, SALARY, EARNINGS, COLLECTION) CITE: 40 O.S. 43 [40-43] (JAMES P. GARRETT)